Name: Commission Implementing Regulation (EU) NoÃ 172/2013 of 26Ã February 2013 on the removing of certain existing wine names from the register provided for in Council Regulation (EC) NoÃ 1234/2007
 Type: Implementing Regulation
 Subject Matter: marketing;  Europe;  beverages and sugar;  consumption
 Date Published: nan

 27.2.2013 EN Official Journal of the European Union L 55/20 COMMISSION IMPLEMENTING REGULATION (EU) No 172/2013 of 26 February 2013 on the removing of certain existing wine names from the register provided for in Council Regulation (EC) No 1234/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 118s(3) in conjunction with Article 4 thereof, Whereas: (1) Wine names, which were protected in accordance with Articles 51 and 54 of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (2) and Article 28 of Commission Regulation (EC) No 753/2002 of 29 April 2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products (3), were automatically protected under Regulation (EC) No 1234/2007. Those wine names, (existing protected wine names), are listed in the register of protected designations of origin and protected geographical indications for wine established in accordance with Article 118n of Regulation (EC) No 1234/2007, (the Register). (2) In respect of those existing protected wine names, the Member States had to transmit to the Commission by 31 December 2011 the technical files and the national decisions of approval. In accordance with Article 118s(3) of Regulation (EC) No 1234/2007 existing protected wine names, for which no transmission occurred by that date, are no longer to be protected under that Regulation. Those names should therefore be removed from the Register. (3) The removal from the Register should not affect wines which, before the date of entry into force of this Regulation, have been placed on the market or labelled with wine names to be removed from the Register. Marketing of those wines should therefore be allowed until exhaustion of stocks. (4) The measure provided for in this Regulation is in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Wine names listed in the Annex to this Regulation, shall be removed from the register established in accordance with Article 118n of Regulation (EC) No 1234/2007. Article 2 Wines placed on the market or labelled before the date of entry into force of this Regulation, with wine names referred to in Article 1, may be marketed until stocks are exhausted. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 179, 14.7.1999, p. 1. (3) OJ L 118, 4.5.2002, p. 1. ANNEX Wine names referred to in Article 1 Country Names to be removed Greece Ã Ã ´Ã Ã ¹Ã ±Ã ½Ã ® Ã Ã ¯Ã »Ã ¹Ã Ã Ã ± Ã Ã ¿Ã Ã ÃÃ ¯ Ã Ã ¿Ã ½Ã µÃ ¼Ã ²Ã ±Ã Ã ¯Ã ± Ã Ã ±Ã ¹Ã ±Ã ½Ã ¯Ã ± Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã µÃ Ã Ã Ã Ã ¿Ã  Ã £Ã Ã Ã ¿Ã  Spain Abanilla France Aigues Allier Argens Balmes Dauphinoises BÃ ©novie BÃ ©range Bessan Bigorre Blanquette de Limoux Blanquette mÃ ©thode ancestrale Bordeaux CÃ ´tes de Francs Bordeaux Haut-Benauge Bourbonnais Cassan Caux Cessenon Charente Charentes Maritimes Chaume  Premier Cru des coteaux du Layon Cher Collines de la Moure ComtÃ © de Grignan Coteaux de Bessilles Coteaux de CÃ ¨ze Coteaux de Fontcaude Coteaux de la Cabrerisse Coteaux de lArdÃ ¨che Coteaux de Laurens Coteaux de Miramont Coteaux de MontÃ ©limar Coteaux de Murviel Coteaux du GrÃ ©sivaudan Coteaux du Layon Chaume Coteaux du Littoral Audois Coteaux du Salagou Coteaux du Verdon Coteaux et Terrasses de Montauban Coteaux Flaviens CÃ ´tes de Castillon CÃ ´tes de Ceressou CÃ ´tes de Lastours CÃ ´tes de Montestruc CÃ ´tes de PÃ ©rignan CÃ ´tes de Prouilhe CÃ ´tes du Brian CÃ ´tes du Condomois CÃ ´tes du Vidourle CrÃ ©py Creuse Cucugnan Deux-SÃ ¨vres Dordogne Doubs Entre-Deux-Mers-Haut-Benauge Haute-Garonne Hauterive Haute-SaÃ ´ne Hautes-PyrÃ ©nÃ ©es Hauts de Badens Indre Indre et Loire Languedoc GrÃ ¨s de Montpellier Languedoc La Clape Languedoc Picpoul-de-Pinet Languedoc Terrasses du Larzac Loir et Cher Loire-Atlantique Loiret Lot et Garonne Maine et Loire Meuse Mont Baudile Monts de la Grage NÃ ©ac NiÃ ¨vre Petite Crau PremiÃ ¨res CÃ ´tes de Blaye PrincipautÃ © dOrange PyrÃ ©nÃ ©es Orientales PyrÃ ©nÃ ©es-Atlantiques Sainte Baume Sarthe Seine et Marne Tarn Tarn et Garonne Terroirs Landais Touraine Amboise Touraine Azay-le-Rideau Touraine Mestand Val de Cesse Val de Dagne Val de Montferrand Vaunage VendÃ ©e Vienne Vins du Thouarsais Vistrenque Volnay Santenots Italy Alto Tirino Cagnina di Romagna Condoleo Dolcetto delle Langhe Monregalesi Dolcetto di Dogliani Dolcetto di Dogliani Superiore Donnici Esaro Golfo dei Poeti La Spezia Guardia Sanframondi Malvasia di Cagliari Monica di Cagliari Moscato di Cagliari Pagadebit di Romagna Pietraviva Pollino Romagna Albana spumante Rosso Canosa San Vito di Luzzi Sangiovese di Romagna SantAgata de Goti Solopaca Trebbiano di Romagna Valle del Crati Valle Peligna Verbicaro Luxembourg CrÃ ©mant du Luxembourg Hungary AlfÃ ¶ldi DÃ ©l-alfÃ ¶ldi DÃ ©l-dunÃ ¡ntÃ ºli Duna mellÃ ©ki EgerszÃ ³lÃ ¡ti Olaszrizling Ã szak-dunÃ ¡ntÃ ºli Nyugat-dunÃ ¡ntÃ ºli SomlÃ ³i Arany SomlÃ ³i NÃ ¡szÃ ©jszakÃ ¡k bora Tisza mellÃ ©ki Tisza vÃ ¶lgyi VillÃ ¡nyi vÃ ©dett eredetÃ ± classicus Portugal Moscatel de SetÃ ºbal Vinho Espumante Beiras Vinho Regional Beiras Romania CernÃ teÃti  Podgoria